Judge Vaughn
dissenting:
We must start with the proposition that there is a presumption of validity to the proceeding at defendant’s original trial, and the burden is on defendant to show otherwise. The only things before us that took place before Judge Llewellyn are defendant’s pleas of guilty to 12 felonies which would have permitted the imposition of prison sentences totaling 42 years and his judgment imposing a sentence of not less than 2 nor more than 3 years, suspended on certain conditions including the one about which defendant now complains. He was later brought before Judge Stevens on allegations that he had operated a motor vehicle in violation of the judgment. In the only evidence in the record, the State offered evidence tending to show the violation, and defendant offered evidence tending to show that he did not operate the vehicle as alleged. Judge Stevens found for the State and revoked probation. We know nothing of the circumstances surrounding the commission of *236the 12 felonies to which defendant pleaded guilty, and we know nothing about the habits, character, weaknesses or propensities of defendant that could have been before the sentencing judge. Defendant was not represented at the revocation proceeding by the attorney who represented him when he was sentenced. We know nothing of the pleas and representations made by defendant, his family or trial counsel to the sentencing judge. Indeed, so far as we know, the probation condition of which he now complains may very well have been one for which his trial counsel prayed as an alternative to active imprisonment (a subject of growing concern). I am unwilling to say that the condition is unreasonable as a matter of law when I know nothing about the circumstances under which it was imposed. I vote to affirm the judgment.